Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Objections
Claims 1-20 are objected to because of the following informalities:  in Claim 1 (and similarly in other claims), the limitation “… during a charging operation: receive a measured DC impedance of a propulsion battery …” should be replaced with the limitation --… during a charging operation: receive a calculated DC impedance of a propulsion battery …-- following the disclosure (for example, “calculates an impedance for each cell” [0035]).
Appropriate correction is required in all the relevant claims that use a term “measured DC impedance”, emphasis added.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 8, 10, 15, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mitsunori Ishii (US 2008/0169819), hereinafter ‘Ishii’, in view of Noriyasu Iwane et al. (US 2008/0204031).
	
With regards to Claim 1, Ishii discloses a controller for use in a battery charging system (Secondary battery 4 is charged and discharged under the control of a battery controller [0081]), the controller including processing circuitry (processor 106, Fig.2) configured to: during a charging operation: receive a measured DC impedance of a propulsion battery from a battery data acquisition and monitoring subsystem (internal impedance detecting apparatus 1, Fig.2), the measured DC impedance determined by the battery data acquisition and monitoring subsystem (Processor 106 divides voltage changes detected by voltage change detector 103 by current changes detected by current change detector 105 at the same detection times as the voltage changes, thereby calculating a plurality of internal impedances [0085]; also [0008]) during the charging operation (If the direction of the current is a direction to charge secondary battery 4, then internal impedance generator 109a uses the calculated internal impedance to be output as a charging internal impedance [0141]); obtain a reference DC impedance, the reference D.C. impedance indicating an impedance associated with a new battery (the internal impedance at the time a brand-new secondary battery is shipped at the reference temperature and the reference SOC by ZN [0167]); determine 
However, Ishii does not specifically disclose generating a feed-forward parameter based on the real-time effective impedance.
Iwane discloses generating a feed-forward parameter based on the real-time effective impedance (determine … a discharge capability of the battery [0068]; Fig.12, Step S108; Fig.13, S206 and S207) that is indicative of a driving power levels of a vehicle, i.e. feed-forward parameter according to the instant specification as published [0011, 0019].


		With regards to Claims 3, 10, and 16, Ishii additionally discloses a battery temperature detector (110, Fig.2) that is used in determining an internal impedance prior to initiating the charging operation (Step 211, Fig.3).
		With regards to Claim 3, Ishii also discloses a predetermined range of an internal impedance [0087, 0173] and that  reliability is judged based on the difference between maximum and minimum values of the internal impedances, then the judging process can be simpler than if reliability is determined based on all the internal impedances [0172].
		However, Ishii is silent with regards to determining that the propulsion battery is at a predetermined temperature.
		Iwane discloses determining that a battery is at a predetermined temperature [0037, 0048]. 


With regards to Claims 10 and 16, Ishii in view of Iwane discloses the claimed limitations as discussed in Claims 3, 8, and 15.
	
With regards to Claims 8 and 15, Ishii in view of Iwane discloses the claimed limitations as discussed in Claim 1.
In addition, with regards to Claim 15, Ishii discloses a battery charging system (Fig.2) comprising: a battery data acquisition and monitoring subsystem (detectors 112, 110, 102, 104, 111, 113, 3, 103, 105, 108); a battery charger [0081]; a controller coupled to the battery data acquisition and monitoring subsystem and the battery charger [0081].

Claims 2 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishii in view of Iwane, and further in view of Antoni S. Gozdz et al. (US 2007/0166617), hereinafter ‘Gozdz’.
With regards to Claim 2, Ishii in view of Iwane discloses the claimed invention as discussed in Claim 1.
However, Ishii does not specifically disclose the propulsion battery includes a plurality of cells forming a multi-cell battery pack; and the processing circuitry is further configured to determine the impedance degradation factor for individual cells included in the multi-cell battery pack.
Gozdz discloses the propulsion battery includes a plurality of cells forming a multi-cell battery pack [0022].
Gozdz also discloses problems with cell degradation (an impedance growth) in conventional batteries [0079, 0016].
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Ishii in view of Iwane, and in further view of Gozdz to determine the impedance degradation factor for individual cells included in the multi-cell battery pack to evaluate total battery degradation (Impedance growth detracts from the useful life of a battery, Gozdz [0016]).

With regards to Claim 9, Ishii in view of Iwane, and in further view of Gozdz discloses the claimed limitations as discussed in Claims 2 and 8.

Claims 4, 11, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishii in view of Iwane, and further in view of  Hiromi Takaoka et al. (US 2004/0257043), hereinafter ‘Takaoka’, and in view of Shuji Tomura et al. (US 2010/0153038), hereinafter ‘Tomura’.
With regards to Claim 4, Ishii in view of Iwane discloses the claimed invention as discussed in Claim 1.
However, Ishii does not specifically disclose the processing circuitry is further configured to initiate a relaxation period during the charging operation; and the measured DC impedance of the propulsion battery corresponds to a measurement made after the relaxation period.
Takaoka discloses initiating a relaxation period during a charging operation [0101].
Tomura discloses the processing can be configured not to estimate the DC resistance change rate in the … battery relaxation state, i.e., in the states where the diffusion exerts a large influence [0149].
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Ishii in view of Iwane, and in further view of Takaoka, and Tomura to initiate a relaxation period during the charging operation to accurately check the charge conditions (Takaoka [0102]) while measuring a DC impedance of the propulsion battery after the relaxation period to ensure accuracy (Thereby, it is possible to prevent erroneous estimation of any change in diffusion resistance of the secondary battery due to deterioration as a change in DC resistance, Tomura [0026]).

Claims 11 and 17, Ishii in view of Iwane, and in further view of Takaoka, and Tomura discloses the claimed limitations as discussed in Claims 4, 8, and 15.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent 8965721 B2. Any differences would have been obvious in view of the above cited prior art. The rejections under 35 USC 103 (above) are incorporated herein by reference to address any differences not disclosed by the above patent.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 5-7, 12-14, and 18-20 are objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if a terminal disclaimer is filed to overcome the double-patenting rejection(s) as presented above.  
The following is a statement of reasons for the indication of allowable subject matter:
Claim 5 (and similar Claims 12 and 18) is allowable because the closest prior art, Ishii, Iwane, Takaoka, Gozdz, and Tomura, either singularly or in combination, fail to anticipate or render obvious instruct a battery charger to provide a charging current to the propulsion battery until a state of charge (SOC) of the propulsion battery reaches a predetermined level; and initiate the relaxation period in response to the SOC of the propulsion battery reaching the predetermined level, in combination with all other limitations in the claim as claimed and defined by applicant.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Claim Objections
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive. 
The Applicant argues (p.8): The processing circuitry, as an example, determines State-of-health (SoH) impedance degradation factor by calculating measured impedance for each cell. (¶1[0037] of the present application). Thus, the processing circuitry, as an example, receives a measured impedance of a propulsion battery to calculate the SoH. Accordingly, the processing circuitry is configured to receive a measured impedance, then determines SoH impedance degradation factor by calculating the measured impedance for each cell. 
In view of the above, Applicant respectfully requests withdrawal of the objection.
The Examiner respectfully disagrees. According to Fig. 4, the processing circuitry “calculate cell impedances” in Step 430. The verb “measured” is misleading in the claim. The instant application, while using the word “measured”, also states: “Once the measured impedance for each cell is calculated, process 400 performs step 435” [0037] (emphasis added). 
This is also known in the art, according to which a battery impedance is calculated. According to Ishii: calculating a plurality of internal impedances [0085].
See further, in another example, https://www.powerpoint.ie/battery-impedance-testing/: “In simple words – the impedance is determined by an application of an AC current signal, measuring the AC voltage drop across the battery and then calculating the impedance by use of the Ohm’s Law. As the battery gets older, the internal impedance increases. By measuring the impedance it is possible to determine the condition of the battery or a specific cell within a battery.”

35 USC § 103
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because of the new grounds of rejection necessitated by the amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863